Citation Nr: 1452252	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  10-01 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicide agents.

2.  Entitlement to service connection for a right eye disorder.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to service connection for a claimed disability manifested as a chronic cough, to include as due to exposure to herbicide agents.

5.  Entitlement to service connection for a claim disability manifested as steatosis (fatty liver) and elevated liver function test results, to include as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to March 1975.    

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless appeals processing systems.  Accordingly, any future action regarding this appellant's case should take into consideration the existence of these electronic records.

The Veteran provided testimony at a May 2012 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The appeal was the subject of a Board remand dated in January 2013 and a Board decision and remand dated in January 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In a January 2014 remand, the Board requested that the AOJ determine whether it was appropriate to request ships logs for the Veteran's time aboard the USS Okinawa, as they might pertain to the Veteran's claimed neck injury after falling from a helicopter in Vietnam during this time frame.  The Veteran's testimony as to the claimed neck injury was provided before the undersigned at a May 2012 Board hearing.

In April 2014 the National Archives and Records Administration responded to an AOJ request for these records for the period from March 1974 through February 1975.  The National Archives responded that twelve months of deck log entries for this period (approximately 5 to 6 pages daily) would amount to in excess of 1800 pages, far in excess of what their staff can reasonably be expected to search or copy.

In an October 2014 Informal Hearing Presentation, the Veteran's representative indicated that deck logs potentially relevant to the Veteran's contentions included only those from the periods March 1, 1974, through April 6, 1974, and from  January 24, 1975, through February 28, 1975, and requested a remand to obtain those records.  Therefore, another attempt should be made to obtain such records, as they may pertain to the claims for service connection for diabetes mellitus, a right eye disorder, a disability manifested by chronic cough, and a disability manifested as steatosis and elevated liver function results.

The Veteran's representative has also asserted that a VA medical opinion obtained in January 2014, as to whether the Veteran has a liver condition that began during service or is related to any incident of service, was inadequate for the reason that it does not discuss whether an in-service exposure caused or contributed to the Veteran's steatosis of the liver.  On review, the Board notes that the VA examiner focusses on whether the Veteran may have contracted hepatitis during active service.  The Board finds that a clarifying medical opinion should be sought as to whether the Veteran's liver disorder is otherwise related to his military service.

The Board further notes that the claim for service connection for right ear hearing loss was previously remanded because an August 2013 VA examiner's opinion was speculative.  Another medical opinion was obtained in April 2014; however, the Board also finds that opinion to be inadequate.  In this regard, the examiner found that the Veteran's right ear hearing loss was not related to his military service because his hearing was normal on discharge.  However, he did not address whether the Veteran had preexisting hearing loss or the validity of the in-service audiogram results as noted by the August 2013 VA examiner.  Therefore, an additional medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for diabetes mellitus, a chronic cough, a right eye disorder, a liver disorder, and right ear hearing loss that may not have been previously received by VA.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records.

2.  Once all available relevant medical records have been received, the AOJ should make arrangements with the appropriate VA medical facility to obtain a clarifying medical opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran's current liver disorder, manifested as steatosis (fatty liver) and elevated liver function test results, began during service or is related to any incident of service.

The examiner should be advised by the AOJ as to whether the Veteran's claimed exposure to Agent Orange has been verified.

The examiner should also be advised that the Veteran was an operating room technician aboard the USS Okinawa during his period of active service. 

The examiner should review the May 2014 VA examiner's opinion focusing on whether the Veteran contracted hepatitis during service.

The examiner should provide an addendum medical opinion as to whether, aside from possible hepatitis, it is at least as likely as not that any other in-service exposure resulted in the Veteran's current liver disorder, manifested as steatosis (fatty liver) and elevated liver function test results, began during active service or is otherwise related to thereto.

(The term "as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

3.  The AOJ should make arrangements with the appropriate VA medical facility to obtain a clarifying medical opinion as to nature and etiology of the Veteran's right ear hearing loss.  

The examiner should review all pertinent records associated with the claims file, including his service treatment records, post-service medical records, and lay statements. 

The examiner should also note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should be further noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

The examiner should review and discuss the Veteran's August 1970 entrance examination and December 1974 discharge examination.  He or she should comment on whether those audiogram results should be considered valid or if there is any reason to question the improvement demonstrated by them.  

If the examiner determines that there is a reason to doubt the finding of right ear hearing loss on the entrance examination (given the later improvement at the time of his discharge), he or she should address whether the Veteran actually had preexisting hearing loss.  

If it is determined that the results are valid and that the Veteran had preexisting right ear hearing loss at entrance, the examiner should address whether the disorder worsened in severity during service and whether the increase in severity was consistent with the natural progression of the disorder or whether the increase represented a permanent worsening or "aggravation" of the disorder beyond its natural progression.  In responding to this question, the examiner should note that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.

If the examiner determines that there is a reason to doubt that the Veteran had preexisting hearing loss, he or she should state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current hearing loss (if present) is causally or etiologically related to his military service, including noise exposure therein.  

In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss that results from noise exposure generally presents or develops in most cases, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the foregoing development, the AOJ should conduct any other development that may be indicated as a consequence of the actions taken in the preceding paragraphs.  This should include consideration of whether additional VA medical examinations or opinions are warranted for the claims remaining on appeal.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


